 



EXHBIT 10.8
THE GEON COMPANY
SECTION 401(A)(17)
BENEFIT RESTORATION PLAN
(December 31, 2007 Restatement)





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
SECTION I
  DEFINITIONS     2  
SECTION II
  ELIGIBILITY TO PARTICIPATE     7  
SECTION III
  BENEFIT RESTORATION UNDER THE PENSION PLAN     8  
SECTION IV
  BENEFIT RESTORATION UNDER THE SAVINGS PLAN     10  
SECTION V
  PAYMENT OF BENEFITS     13  
SECTION VI
  LIMITATIONS ON BOTH PENSION AND SAVINGS PLANS     18  
SECTION VII
  MISCELLANEOUS     19  
SECTION VIII
  EFFECTIVE DATE     26  

-i-



--------------------------------------------------------------------------------



 



PREAMBLE
The primary purpose of this Plan is to provide deferred compensation to
employees who are determined by the Company to be management or highly
compensated employees. This Plan should be read and construed so as to
accomplish the foregoing objective. This Plan is intended to meet the
requirements of Section 201(2) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).
Pursuant to the Third Amendment to the Plan, credits to Plan Accounts under
Sections 4.1 and 4.2 of the Plan were permanently frozen effective May 31, 2003.
Effective December 31, 2004, Supplemental Restoration Benefits and Supplemental
Preretirement Surviving Spouse Death Benefits were temporarily frozen under the
Plan, with the intent being that the Company would rescind the freeze upon the
finalization of the Section 409A Guidance. The Company now desires to unfreeze
such benefits.
The Plan is amended and restated effective December 31, 2007 to retroactively
unfreeze the Supplemental Restoration Benefits and Supplemental Preretirement
Surviving Spouse Death Benefits as described above and otherwise make amendments
to the Plan to comply with the Section 409A Guidance.

 



--------------------------------------------------------------------------------



 



SECTION I
DEFINITIONS

1.1   Affiliate means any corporation, partnership or other organization which,
during any period of employment of a Participant, was at least 50% controlled by
the Company or an affiliate of the Company.   1.2   Basic Pension Plan Benefit
means the pension benefit that would be payable from the Pension Plan to a
Participant, computed without regard to the benefit limitations imposed on the
Pension Plan by Sections 415 and 401(a)(17) of the Code, and, in the case of an
MIP/SIP Limited Participant, computed taking into account the MIP/SIP Limited
Participant’s MIP/SIP Limited Compensation as eligible earnings under the
Pension Plan.   1.3   Committee means the Compensation Committee of the Board of
Directors of the Company, or any person or entity to whom the Compensation
Committee of the Board of Directors of the Company has delegated any authority
or responsibility under the Plan.   1.4   Code means the Internal Revenue Code
of 1986, as amended.   1.5   Company means (i) for periods prior to the
Effective Time, The Geon Company, a Delaware corporation, and (ii) for periods
from and after the Effective Time, PolyOne Corporation, an Ohio corporation.  
1.6   Effective Time means the Effective Time as defined in the Agreement and
Plan of Consolidation, dated as of May 7, 2000, by and between M.A. Hanna
Company and The Geon Company.

-2-



--------------------------------------------------------------------------------



 



1.7   Excess Earnings means the amount of the Participant’s compensation that
would be taken into account as Earnings under the Savings Plan but for the
limitations under the Savings Plan in respect of Section 401(a)(17) of the Code.
  1.8   MIP/SIP Limited Compensation means the portion of an award under the
Company’s Management Incentive Program and/or Sales Incentive Program, as
applicable, of an MIP/SIP Limited Participant that, after January 31, 1995,
would have been paid in cash if the Company’s Management Incentive Program
and/or Sales Incentive Program, as applicable, did not provide for payment of
all or a portion of the awards thereunder in a form other than cash and any
portion of an MIP/SIP Limited Participant’s award payable in cash under the
Company’s Management Incentive Plan and/or Sales Incentive Program, as
applicable, the receipt of which is deferred at the election of the MIP/SIP
Limited Participant; provided, however, that in no event shall MIP/SIP Limited
Compensation include any premium related to payment of an award in a form other
than cash under the Company’s Management Incentive Plan and/or Sales Incentive
Program nor any amount that is eligible earnings under the Pension Plan and/or
Savings Plan; and, provided, however, that any portion of an MIP/SIP Limited
Participant’s award payable in cash under the Company’s Management Incentive
Plan and/or Sales Incentive Program, as applicable, that is deferred at the
election of the Participant shall be MIP/SIP Limited Compensation only for the
period in which it would have been received but for the deferral.   1.9  
MIP/SIP Limited Participant means a Participant whose award under the Company’s
Management Incentive Program and/or Sales Incentive Program, as applicable, is

-3-



--------------------------------------------------------------------------------



 



    mandatorily paid in a form other than cash at a percentage that exceeds
twenty percent (20%) of the award (excluding any premium).   1.10   Participant
means any employee or former employee who is receiving any of the benefits
provided by this Plan.   1.11   Plan means The Geon Company Section 401(a)(17)
Benefit Restoration Plan.   1.12   Plan Account means a book reserve account
maintained under the Plan on behalf of a Participant, to which the amounts to
which such Participant is entitled under Articles 4.1, 4.2, and 4.3 are
credited.   1.13   Pension Plan means the portion of the PolyOne Merged Pension
Plan comprised of The Geon Pension Plan.   1.14   Pension Plan Benefit means the
pension benefit payable from the Pension Plan to a Participant (taking into
account and including the limitations contained in Sections 415 and 401(a)(17)
of the Code).   1.15   Savings Plan means for the period prior to January 1,
2004, The Geon Retirement Savings Plan, which was renamed the PolyOne Retirement
Savings Plan A (the “Geon Savings Plan”), and for the period after that date,
means the PolyOne Retirement Savings Plan, into which the Geon Savings Plan was
merged.   1.16   Section 409A means Section 409A of the Code, as the same may be
amended from time to time.

-4-



--------------------------------------------------------------------------------



 



1.17   Section 409A Guidance means Section 409A, together with proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury or the Internal Revenue Service with respect thereto.   1.18  
Separation From Service means termination of employment (within the meaning of
Treasury Regulation Section 1.409A-1(h)(1)(ii)).   1.19   Specified Employee
means a specified employee as determined by the Company in its Specified
Employee Designation Procedures.   1.20   Supplemental Restoration Benefit means
an amount which is determined by subtracting the Participant’s Pension Plan
Benefit from the Participant’s Basic Pension Plan Benefit.   1.21   Supplemental
Preretirement Surviving Spouse Death Benefit means the amount of Qualified
Preretirement Survivor Annuity that would be payable from the Pension Plan to
the surviving spouse of a Participant, computed without regard to the benefit
limitations imposed on the Pension Plan by Sections 415 and 401(a)(17) of the
Code and, in the case of an MIP/SIP Limited Participant, computed taking in to
account the MIP/SIP Limited Participant’s MIP/SIP Limited Compensation as
eligible earnings under the Pension Plan, minus the amount of Qualified
Preretirement Survivor Annuity payable to such surviving spouse from the Pension
Plan.   1.22   Valuation Date means the last day on which the New York Stock
Exchange is open for trading occurring in the calendar month immediately
preceding the calendar month in which the Participant’s employment covered under
the Plan terminates.

-5-



--------------------------------------------------------------------------------



 



1.23   Words and phrases used herein with initial capital letters which are
defined in the Savings Plan or the Pension Plan shall have the definitions given
to them in such Plans.

-6-



--------------------------------------------------------------------------------



 



SECTION II
ELIGIBILITY TO PARTICIPATE

2.1   Each participant in the Pension Plan shall participate in this Plan with
respect to the Pension Plan if such participant’s Basic Pension Plan Benefit
exceeds the amount of such participant’s Pension Plan Benefit. Effective May 31,
2003, no additional employees are eligible to participate in this Plan with
respect to the Savings Plan. However, the Company shall continue to maintain
Plan Accounts for Participants who had amounts credited to Plan Accounts prior
to such date until such Plan Accounts are completely distributed pursuant to
Section 5.2.

-7-



--------------------------------------------------------------------------------



 



SECTION III
BENEFIT RESTORATION UNDER THE PENSION PLAN

3.1   (a) The Company shall pay to a Participant who is participating in this
Plan with respect to the Pension Plan a Supplemental Restoration Benefit. Such
Supplemental Restoration Benefit shall be paid in accordance with Article 5.1.
The Company shall pay to the surviving spouse of a Participant who is
participating in this Plan with respect to the Pension Plan and who dies under
circumstances entitling such surviving spouse to a Qualified Preretirement
Survivor Annuity under the Pension Plan a Supplemental Preretirement Surviving
Spouse Death Benefit. Such Supplemental Preretirement Surviving Spouse Death
Benefit shall be paid in accordance with Article 5.1.

    (b) Effective as of December 31, 2004, all Supplemental Restoration Benefits
and Supplemental Preretirement Surviving Spouse Death Benefits under the Plan
were temporarily frozen. In furtherance of, but without limiting the foregoing,
for the period from January 1, 2005 through December 31, 2007, Participants did
not receive credit under this Plan for any eligible earnings that were earned
after December 31, 2004 (even if such eligible earnings are taken into account
for purposes of determining Pension Plan Benefits under the Pension Plan).
Effective December 31, 2007, all Supplemental Restoration Benefits and
Supplemental Preretirement Surviving Spouse Death Benefits are retroactively
unfrozen to January 1, 2005. As a result, Participants shall receive credit
under the Plan for eligible earnings that are earned after December 31, 2004 to
the extent that such eligible earnings would be taken into account for purposes
of determining Supplemental Restoration Benefits and Supplemental Preretirement
Surviving Spouse Death Benefits hereunder.

-8-



--------------------------------------------------------------------------------



 



    (c) Supplemental Restoration Benefits and Supplemental Preretirement
Surviving Spouse Death Benefits that are accrued and vested on or before
December 31, 2004, as determined under the Section 409A Guidance, including
without limitation, the early retirement subsidy under the Pension Plan for
Participants who, as of December 31, 2004, had met the requirements for an early
retirement pension under the Pension Plan, will qualify for “grandfathered”
status under Section 409A and will continue to be governed by the law applicable
to nonqualified deferred compensation prior to the addition of Section 409A to
the Code.

-9-



--------------------------------------------------------------------------------



 



SECTION IV
BENEFIT RESTORATION UNDER THE SAVINGS PLAN

4.1   The Company shall maintain a Plan Account for each Participant who is
participating in this Plan with respect to the Savings Plan.

       The Company shall credit the Plan Account of each such Participant with
an amount or amounts, determined as follows:

  (1)   for each Plan Year in which the Participant has Excess Earnings, an
amount equal to the matching Company Contributions that would have been made to
the Savings Plan with respect to such Excess Earnings if such Excess Earnings
had been Earnings at the relevant time under the Savings Plan and the
Participant had elected the maximum employee pre-tax contribution with respect
to such Excess Earnings;     (2)   for each Plan Year beginning after
December 31, 1999 in which the Participant has Excess Earnings and receives a 2%
Nonelective Contribution under the Savings Plan, an amount equal to 2% of the
Participant’s Excess Earnings for such Plan Year;     (3)   for periods after
the first date on which the Participant has Excess Earnings, an amount equal to
the matching Company Contributions that would have been made to the Savings Plan
with respect to a MIP/SIP Limited Participant’s MIP/SIP Limited Compensation if
such MIP/SIP Limited Compensation had been Earnings at the relevant time under
the Savings Plan and the Participant had elected the

-10-



--------------------------------------------------------------------------------



 



      maximum employee pre-tax contribution with respect to such MIP/SIP Limited
Compensation; and

  (4)   for periods after December 31, 1999 and after the first date on which
the Participant has Excess Earnings, for each Plan Year in which the Participant
receives a 2% Nonelective Contribution under the Savings Plan and has MIP/SIP
Limited Compensation, an amount equal to 2% of the MIP/SIP Limited Participant’s
MIP/SIP Limited Compensation for such Plan Year.

    Such credits to the Participant’s Plan Account shall occur at such time or
times as the Company shall determine, but such credits shall be made not later
than September 15th of the calendar year following the calendar year to which
the Excess Earnings or MIP/SIP Limited Compensation, as the case may be,
relates. After being credited to the Participant’s Plan Account, the time as of
which the credit occurred shall not be changed by the Company.      
Notwithstanding the foregoing provisions of this Section 4.1, no Participant’s
Plan Account shall be credited with an amount or amounts applicable to Excess
Earnings attributable to any period after May 31, 2003.

4.2   A Participant with Excess Earnings during any Plan Year commencing prior
to December 31, 2002 and during the partial Plan Year of January 1, 2003 to
May 31, 2003 may elect to reduce his or her compensation that would be Excess
Earnings for such Plan Year at a percentage rate of Excess Earnings not in
excess of 6% as elected by the Participant on a form provided by the Company and
have the amount by which the Participant’s compensation is reduced credited to
the Participant’s Plan Account. Such election shall

-11-



--------------------------------------------------------------------------------



 



    be made at such time and in such manner as the Company shall require, but
such election shall be made prior to the date on which the compensation to which
it relates is earned and shall be irrevocable for the period to which it
relates.

4.3   The Plan Accounts hereunder will be credited on a monthly basis with
earnings: (1) for periods prior to January 1, 1995, and for periods after
February 28, 1997, at a rate equal to the monthly rate of earnings paid under
the Fixed Income Fund of the Savings Plan; and (2) for periods after
December 31, 1994 but prior to March 1, 1997, at a rate equal to the monthly
rate of earnings paid under the Fixed Income Fund of the Savings Plan, rounded
up to the next whole percent (if applicable), for the last full calendar month
of the Plan Year ending most recently prior to the month for which the crediting
is being done. In the event that the Fixed Income Fund of the Savings Plan no
longer exists, the Company shall, in its sole discretion, establish an alternate
rate of return for the immediately preceding sentence, which alternate rate of
return shall be intended by the Company to provide a rate of return comparable
to that of the Fixed Income Fund. Notwithstanding the foregoing provisions of
this Article 4.3: the Committee may establish rules and procedures whereunder a
Participant may elect that the Participant’s Account be credited or debited with
earnings and losses equal to the earnings and losses on a specified investment
or specified investments other than the Fixed Income Fund of the Savings Plan
(or alternative rate of return, if applicable), provided, however, that PolyOne
Corporation common stock may not be a specified investment for purposes of the
Plan. Such election shall be made at such time(s) and in such manner as the
Committee’s rules and procedures shall require, shall be prospective only, and
shall be irrevocable with respect to the period to which it relates.

-12-



--------------------------------------------------------------------------------



 



SECTION V
PAYMENT OF BENEFITS

5.1   Pension.

    (a) Any Supplemental Restoration Benefit or Supplemental Preretirement
Surviving Spouse Death Benefit that, under the Section 409A Guidance, is deemed
to have been deferred prior to January 1, 2005 and that qualifies for
“grandfathered” status under the Section 409A Guidance, including without
limitation, the early retirement subsidy under the Pension Plan for Participants
who, as of December 31, 2004, had met the requirements for an early retirement
pension under the Pension Plan, shall continue to be governed by the law
applicable to nonqualified deferred compensation prior to the addition of
Section 409A to the Code and shall be subject to the terms and conditions
specified in the Plan, including particularly, but not limited to, those
respecting time and form of payment, as in effect prior to January 1, 2005. In
furtherance of, but without limiting the foregoing, (1) the “grandfathered”
Supplemental Restoration Benefit shall be payable in the same form as elected
under the Pension Plan and in accordance with and subject to all of the terms
and conditions applicable to the Participant’s benefits under the Pension Plan
including the actuarial equivalents of, as provided in the Pension Plan, the
optional benefits he or she has elected or is deemed to have elected, and
(2) the “grandfathered” Supplemental Preretirement Surviving Spouse Death
Benefit shall be payable in the same form as elected under the Pension Plan and
in accordance with and subject to all of the terms and conditions applicable to
the Surviving Spouse’s benefits under the Pension Plan including the actuarial
equivalents of, as provided in the Pension Plan, the optional benefits he or she
has elected or is deemed to have elected.

-13-



--------------------------------------------------------------------------------



 



    (b) The remaining subsections of this Section 5.1 are applicable to the
portion of a Participant’s Supplemental Restoration Benefit and the
Participant’s Supplemental Preretirement Surviving Spouse Death Benefit that,
under the Section 409A Guidance, are deemed to have been deferred on or after
January 1, 2005 (the “non-grandfathered” benefit).       (c) Except as provided
in Section 5.1(d), the Supplemental Restoration Benefit of a Participant who
incurs a Separation from Service and commences payment of his or her
Supplemental Restoration Benefit on or before December 31, 2008 shall be payable
in the same form as elected under the Pension Plan and in accordance with and
subject to all of the terms and conditions applicable to the Participant’s
benefits under the Pension Plan, including the actuarial equivalents, as
provided in the Pension Plan, of the optional Pension Plan benefits he or she
has elected or is deemed to have elected. The Supplemental Preretirement
Surviving Spouse Death Benefit payable with respect to a Participant who dies
and with respect to whom the preretirement surviving spouse benefit under the
Pension Plan commences to be paid on or before December 31, 2008 shall be
payable in the same form as elected under the Pension Plan and in accordance
with and subject to all of the terms and conditions applicable to the Surviving
Spouse’s benefits under the Pension Plan, including the actuarial equivalents,
as provided in the Pension Plan, of the optional benefits he or she has elected
or is deemed to have elected.       (d) The non-grandfathered Supplemental
Restoration Benefit of a Participant who commenced payment of his or her
grandfathered Supplemental Restoration Benefit after December 31, 2004 but prior
to December 31, 2007 shall commence to be paid on March 1, 2008 and shall be
payable in the same form as elected under the Pension Plan and in

-14-



--------------------------------------------------------------------------------



 



    accordance with and subject to all of the terms and conditions applicable to
the Participant’s benefits under the Pension Plan, including the actuarial
equivalents, as provided in the Pension Plan, of the optional Pension Plan
benefits he or she has elected or is deemed to have elected. The initial annuity
payment shall include a one-time payment of the Participant’s non-grandfathered
Supplemental Restoration Benefit that was retroactively unfrozen.       (e) The
Supplemental Restoration Benefit of a Participant that does not commence to be
paid pursuant to Section 5.1(c) or Section 5.1(d) shall be paid in the form of
an annuity payable monthly for the entire life of the Participant but in no
event for a period less than 60 months (the “5-Year Certain Annuity”),
commencing, subject to Section 5.1(g), on the later of (1) January 1, 2009, or
(2) the first of the month following the later of the date the Participant
(A) incurs a Separation from Service or (B) attains age 55. In lieu of receiving
his or her benefit in the form of a 5-Year Certain Annuity, at any time prior to
the date benefit payments commence, a Participant may elect, on a written form
acceptable to the Company, to receive his or her benefit in one of the optional
forms of benefit payment specified in the Pension Plan (the “Optional Forms”).
The Optional Forms shall be subject to all of the terms and conditions
applicable to such optional forms of benefit under the Pension Plan, including
the actuarial equivalents set forth in the Pension Plan that are used to
calculate the Optional Forms, but excluding the requirement to obtain spouse
consent for particular forms of payment.       If a Participant elects an
Optional Form that provides for a benefit to a joint pensioner or beneficiary,
the Participant shall designate such joint pensioner or beneficiary at the time
the Participant elects such Optional Form.

-15-



--------------------------------------------------------------------------------



 



    (f) The Supplemental Preretirement Surviving Spouse Death Benefit payable to
a Participant’s surviving spouse that does not commence to be paid pursuant to
Section 5.1(c) or Section 5.1(d) shall be paid in the form of an annuity payable
monthly for the entire life of the surviving spouse, commencing on the first of
the month following the later of the date of the Participant’s death or the date
on which the Participant would have attained age 55.       (g) Notwithstanding
the foregoing, the Supplemental Restoration Benefit of a Participant who is a
Specified Employee at the time of his or her Separation from Service shall
commence to be paid no earlier than the earlier of (i) the first day of the
seventh month following his or her Separation from Service with the Company or
(ii) his or her death. The initial payment for such a Specified Employee shall
include a one-time payment of the annuity payments that would have been paid
absent the six-month delay required by the Section 409A Guidance.

5.2   Savings.       (a) All credits to Plan Accounts under Sections 4.1 and 4.2
of the Plan were deferred and vested prior to January 1, 2005 and therefore
qualify for “grandfathered” status under the Section 409A Guidance. As such,
they shall continue to be governed by the law applicable to nonqualified
deferred compensation prior to the addition of Section 409A to the Code and
shall be subject to the terms and conditions specified in the Plan as in effect
prior to January 1, 2005. In particular, all credits to Plan Accounts under
Sections 4.1 and 4.2 of the Plan and earnings thereon credited to Plan Accounts
under Section 4.3 of

-16-



--------------------------------------------------------------------------------



 



    the Plan shall be considered “grandfathered” under Section 409A and shall be
paid under the terms of the Plan as in effect prior to January 1, 2005, which
are set forth in Sections 5.2(b) and 5.2(c).       (b) The Company shall
distribute in a lump sum to each Participant in this Plan or his or her
designated beneficiary under the Savings Plan, upon the termination of
employment of such Participant under circumstances entitling him or her or such
beneficiary to a distribution of the Participant’s interest in the Savings Plan,
except as provided below, an amount in cash equal to (i) the value of his or her
Plan Account attributable to the deemed matching contribution of the Company, as
provided in paragraph 4.1 herein, to the extent vested determined in accordance
with the terms of the Savings Plan, at the time of termination of employment,
valued as of the close of business on the Valuation Date, and (ii) the value of
his or her Plan Account attributable to contributions made pursuant to an
election under Article 4.2, as of the close of business on the Valuation Date. A
Participant employed by a Successor Company may, subject to Committee approval,
be considered to have terminated employment with the Company for purposes of
this Article 5.2 only.       (c) Notwithstanding Article 5.2(a) hereof, with
respect to employment terminations occurring on and after November 1, 1996 and
prior to February 6, 1997, a Participant who is subject to the provisions of
Section 16 of the Securities Exchange Act of 1934, as amended (a “Section 16
Insider”) at the time of employment termination, and who with respect to any
portion of his or her Plan Account which, if not held for six months, would
subject the Participant to short-swing liability under Section 16 of such Act,
shall not be entitled to a distribution under the Plan of any portion of such
Participant’s Plan Account

-17-



--------------------------------------------------------------------------------



 



    as to which the Participant has elected to be credited or debited with
earnings and losses equal to the earnings and losses on a specified investment
which derives its return from the value of the equity securities of the Company
(a “Company Equity Fund”) until such date that is six months and one day
following the termination of such Participant’s employment under circumstances
entitling him or her or his or her designated beneficiary to a distribution of
the Participant’s interest in the Savings Plan. Any amounts distributed in
accordance with this Article 5.2(b) shall be valued as of the close of business
on the last day on which the New York Stock Exchange is open for trading
occurring in the calendar month immediately preceding the calendar month in
which the Participant is entitled to a distribution under this Article 5.2(b),
rather than as of the Valuation Date.

-18-



--------------------------------------------------------------------------------



 



SECTION VI
LIMITATIONS ON BOTH PENSION AND SAVINGS PLANS

6.1   Where Section 415 of the Code places combined limits on both the Pension
Plan and the Savings Plan, the Savings Plan will be the primary qualified plan.

-19-



--------------------------------------------------------------------------------



 



SECTION VII
MISCELLANEOUS

7.1   Administration. The Committee shall have full discretionary authority to
administer the Plan, determine all questions arising in connection with the
Plan, interpret the provisions of the Plan, adopt procedural rules, and employ
and rely on such legal counsel, actuaries, accountants and agents as it may deem
advisable to assist in the administration of the Plan. Decisions of the
Committee shall be conclusive and binding on all persons.   7.2   Termination.
This Plan may be terminated at any time by the Board of Directors of the
Company, in which event the rights of Participants to their accrued and vested
Supplemental Restoration Benefits and to the balances in their Plan Accounts
established under this Plan (if any) shall become nonforfeitable. Subject to the
Section 409A Guidance, if the Company shall terminate the Pension Plan or the
Savings Plan, any Supplemental Restoration Benefits or Plan Accounts payable to
the Participants in accordance with this Plan shall be payable to them in
accordance with all of the terms and conditions applicable to employee benefits
under the Pension Plan in the event of its termination, as applicable, and, if
applicable, the amounts to the credit of Participants in their Plan Accounts
shall be distributed to such Participants as provided herein, but in accordance
with any of the terms and conditions of the Savings Plan then applicable
providing for earlier distribution, as applicable. Notwithstanding the
immediately preceding sentence, a Participant who is subject to the provisions
of Section 16 of the Securities Exchange Act of 1934, as amended shall not be
entitled to a distribution under the Plan of any portion of such Participant’s
Plan Account as to which the Participant has elected to be credited or debited
with earnings and losses equal to the earnings and losses

-20-



--------------------------------------------------------------------------------



 



  on a specified investment which derives its return from the value of the
equity securities of the Company until such time as is provided in Article 5.2.
  7.3   No Assignability. The right of an employee or any other person to a
benefit payment pursuant to this Plan shall not be assigned, transferred,
pledged or encumbered except by will or the laws of descent and distribution.  
7.4   Rights. Nothing in this Plan shall be construed as giving any employee the
right to be retained in the employ of the Company as an executive or in any
other capacity. The Company expressly reserves the right to dismiss any employee
at any time without regard to the effect which such dismissal might have upon
him or her under the Plan.   7.5   Amendment. This Plan may be amended at any
time by or pursuant to action of the Committee, except that no such amendment
shall: (1) deprive any Participant of his or her Supplemental Restoration
Benefit accrued at the time of such amendment; (2) reduce the amount then
credited to a Participant’s Plan Account (if any); (3) if approved or adopted
after August 1, 1996, amend the Plan in any other manner that would not be
permitted under Section 411(d)(6) of the Code, as in effect on August 1, 1996
(“1996 Section 411(d)(6)”), or the regulations thereunder as in effect on
August 1, 1996, but not including any regulation in respect of Section 204(h) of
ERISA (if the Plan were a plan subject to 1996 Section 411(d)(6)), except to the
extent that a Participant who would be affected by the amendment consents in
writing thereto; or (4) if approved or adopted after August 1, 1996, change the
method of crediting hypothetical earnings (or losses) under Article 4.3 of the
Plan to a method that would not be permissible under a plan qualified under
Section 401 (a) of the Code, as in effect on August 1, 1996 (“1996
Section 401(a)”)

-21-



--------------------------------------------------------------------------------



 



    except that the provisions of Article 4.3 of the Plan as in effect prior to
August 1, 1996 and any provisions substantially similar to the provisions of
Article 4.3 of the Plan as in effect on August 1, 1996 shall be deemed a method
or methods permissible under 1996 Section 401(a), and that a provision shall not
be deemed impermissible under a plan qualified under 1996 Section 401(a),
because the provision credits hypothetical (as opposed to actual) earnings (or
losses), and except to the extent that a Participant who would be affected by
the amendment consents in writing thereto.

7.6   Funding. Benefits payable under this Plan shall not be funded and shall be
paid out of the general funds of the Company. The Company shall not be required
to segregate any assets with respect to this Plan. Nothing contained in this
Plan shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any employee, former employee or any
designated beneficiary of any Participant or any other person. Any amounts
credited to a Participant under the provisions of this Plan shall continue for
all purposes to be part of the general funds of the Company, and no person other
than the Company shall by virtue of the provisions of this Plan have any
interest in such funds. No person shall have any property interest whatsoever in
any specific assets of the Company by reason of the Plan. Any right to receive
payments pursuant to the Plan shall be no greater than the right of any
unsecured creditor of the Company.   7.7   Benefit Claims and Appeal Procedure.
      (a) Any Participant or beneficiary who believes that he is entitled to
receive a benefit under the Plan which he has not received may file with the
Committee a written claim

-22-



--------------------------------------------------------------------------------



 



    specifying the basis for his claim and the facts upon which he relies in
making such a claim. Such a claim must be signed by the claimant or his duly
authorized representative (the “Claimant”).

    (b) Whenever the Committee denies (in whole or in part), a claim for
benefits filed by a Claimant, the Committee shall transmit a written notice of
such decision to the Claimant, within 90 days after such claim was filed (plus
an additional period of 90 days if required for processing, provided that notice
of the extension of time is given to the Claimant within the first 90 day
period). Such notice shall be written in a manner calculated to be understood by
the Claimant and shall state (1) the specific reason(s) for the denial of the
claim, (2) specific reference(s) to pertinent provisions of the Plan on which
the denial of the claim was based, (3) a description of any additional material
or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary, and (4) an
explanation of the Plan’s review procedures under Subsection (c) below and the
time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review.       (c) Within 60 days after the
denial of his claim, the Claimant may request that the claim denial be reviewed
by filing with the Committee a written request therefore. If such an appeal is
not filed within this 60-day limit, the Claimant shall be deemed to have agreed
with the Committee’s denial of the claim. If such an appeal is so filed within
such 60-days, a named fiduciary designated by the Committee shall (1) conduct a
full and fair review of such claim and (2) mail or deliver to the Claimant a
written decision on the matter based on the facts and pertinent provisions of
the Plan within a period of 60 days

-23-



--------------------------------------------------------------------------------



 



    after the receipt of the request for review unless special circumstances
require an extension of time, in which case such decision shall be rendered not
later than 120 days after receipt of such request. If an extension of time for
review is required, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. Such decision shall (1) be
written in a manner calculated to be understood by the Claimant, (2) state the
specific reason(s) for the decision, (3) make specific reference(s) to pertinent
provisions of the Plan on which the decision is based and (4) to the extent
permitted by applicable law, be final and binding on all interested persons.
During such full review, the Claimant shall be given an opportunity to review
documents that are pertinent to the Claimant’s claim and to submit issues and
comments in writing. In addition, the notice of adverse determination shall also
include statements that (1) the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the Claimant’s claim for benefits and (2) a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA.   7.8   Continuation of Portion of Goodrich Plan. The Plan shall provide
all payments in respect of similar benefits provided for under a similar plan
(the “Goodrich Plan”) of The B.P. Goodrich Company (“Goodrich”) owed after
April 29, 1993 to those persons who were last employed by Goodrich in the Geon
Vinyl Division and those employees who were last employed by Goodrich in a
department which became a part of the Geon Vinyl Division when the Geon Vinyl
Division was formed, who were receiving such benefits under the Goodrich Plan as
of April 29, 1993 or who would have commenced receiving such benefits under the
Goodrich Plan on or after April 29, 1993 because of events

-24-



--------------------------------------------------------------------------------



 



  occurring prior to April 29, 1993, all in accordance with the provisions of
the Goodrich Plan (as in effect on April 28, 1993 or such prior date(s) as
applicable to the time(s) at which such person accrued such benefits), if any.
The Plan is a continuation of the Goodrich Plan with respect to those employees
of the Company who were participants in the Goodrich Plan immediately prior to
April 29, 1993. Whenever in this Plan it is necessary to calculate any
compensation or earnings of any such Participant for any period prior to
April 29, 1993, or to use any period of service prior to that date for any
purpose in the Plan, such Participant’s period of service, compensation, and/or
earnings taken into account under the Goodrich Plan prior to April 29, 1993
shall be taken into account under the Plan.   7.9   Section 409A of the Code    
  (a) To the extent applicable, it is intended that the Plan (including all
Amendments thereto) comply with the provisions of Section 409A so as to prevent
the inclusion in gross income of any amount deferred hereunder in any taxable
year that is prior to the taxable year or years in which such amount would
otherwise be actually distributed or made available to the Participants. The
Plan shall be administered in a manner that will comply with the Section 409A
Guidance. Any Plan provisions that would cause the Plan to fail to satisfy
Section 409A shall have no force and effect until amended to comply with
Section 409A (which amendment may be retroactive to the extent permitted by the
Section 409A Guidance).       (b) The Committee shall not take any action that
would violate any provision of the Section 409A Guidance. The Committee is
authorized to adopt rules or regulations

-25-



--------------------------------------------------------------------------------



 



    deemed necessary or appropriate in connection with the Section 409A Guidance
to anticipate and/or comply with the requirements thereof (including any
transition or grandfather rules thereunder).

-26-



--------------------------------------------------------------------------------



 



SECTION VIII
EFFECTIVE DATE

8.1   This Plan shall be construed, administered and enforced according to
applicable federal law, and to the extent not preempted thereby, the laws of the
state in which the Company is incorporated.

8.2   This Plan was established and became effective April 29, 1993. Except as
otherwise provided herein, this amendment and restatement of the Plan shall be
effective as of December 31, 2007 except that accruals described in
Section 3.1(b) are unfrozen retroactively to January 1, 2005.

IN WITNESS WHEREOF, the undersigned has executed this document February 19,
2008.

            POLYONE CORPORATION
      By:   /s/ Kenneth M. Smith         Name:   Kenneth M. Smith        
Title:   Senior Vice President and
Chief Information Officer and
Human Resources Officer     

-27-